Citation Nr: 1025476	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  00-08 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based on 
statutory housebound status.

2.  Entitlement to service connection for chronic pain syndrome.

3.  Entitlement to a rating in excess of 10 percent (to include 
consideration of assignment of separate evaluations) for each of 
multiple scars of the right buttock, left buttock, right thigh, 
left forearm and wrist, left thigh, left lower leg (including the 
ankle and foot), right lower leg, right knee, left lateral chest 
wall, and left shoulder and axillary area.

4.  Whether an August 1994 rating decision assigning an effective 
date of December 16, 1987, for separate compensable evaluations 
of shell fragment wound residuals of the right knee and left 
shoulder/axillary area, should be revised or reversed based on 
clear and unmistakable error (CUE).




REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from February 1968 to November 1969.  He served in combat in 
Vietnam, and was awarded the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from October 2000, July 2003, and March 2005 rating 
decisions by the Fort Harrison, Montana, Regional Office (RO) of 
the United States Department of Veterans Affairs.  

The October 2000 decision denied entitlement to SMC at the 
housebound level.  The July 2003 decision denied evaluations in 
excess of 10 percent for multiple scars.  The March 2005 decision 
found no CUE in an August 1994 rating decision.

Each of these issues was previously before the Board in March 
2006; at that time, the Board denied the claims.  The Veteran 
appealed this decision to the Court of Appeals for Veterans 
Claims (the Court), which in November 2008 issued a decision and 
order vacating the Board's decisions with respect to these issues 
and remanding the matters for further consideration.  The Court 
additionally affirmed a number of other Board determinations.  
Only the issues listed above remain open and on appeal.

These matters have been recharacterized to better reflect the 
evidence and allegations of record, and to simplify the issues.

The issues of increased, separate ratings for multiple scars, and 
the allegation of CUE in an August 1994 rating decision, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A finding of total disability based on individual 
unemployability (TDIU) was granted effective March 25, 1983, 
based on the impact of multiple service-connected disabilities on 
the Veteran's occupational functioning.

2.  The Veteran is not service connected for any "single 
disability" rated 100 percent disabling.

3.  Chronic pain is a symptom of the Veteran's multiple service-
connected disabilities, and is not a diagnosed, free-standing 
disability entity.  Pain is already contemplated in the 
compensation ratings assigned for the service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for SMC at the housebound level have not been 
met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.350(i) (2009).

2.  Chronic pain syndrome was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SMC for Statutory Housebound Status

As is stated in the Veteran's November 2007 Reply Brief, he does 
not dispute the denial of entitlement to SMC on the basis of a 
need for regular aid and attendance, or as housebound in fact.  
Reply Brief, p. 8.  The discussion here is therefore limited to 
consideration of his entitlement to SMC based on "a service 
connected disability rated as total, and . . . additional 
disabilities independently rated at 60 percent or more," 
commonly referred to as "statutory housebound."

The Court found, in agreement with VA's position, that the total 
disability rating must be related to a single disability, and 
therefore rejected the Veteran's contention that multiple 
disabilities combining to a 100 percent schedular evaluation 
could meet the threshold requirement for entitlement.  

The "single disability" provisions of 38 C.F.R. § 4.16(a), 
which permit combination of multiple disabilities for 
consideration of TDIU eligibility, apply only to TDIU 
eligibility, and are not generally applicable to the governing 
regulations.  November 2008 Order, p. 12-13.  However, the Court 
also found that VA's reliance upon a General Counsel Precedent 
Opinion 6-99 was somewhat misplaced.  

General Counsel had opined that a total evaluation based on TDIU 
could not support an award of housebound SMC, but the Court 
pointed out that this opinion was based on the fact that TDIU 
considered multiple service-connected disabilities, and not a 
single disability. 

Here, there was some question in the Court's mind as to whether 
the award of TDIU in a June 1991 rating decision was based upon 
multiple disabilities, or if the Veteran's PTSD alone rendered 
him unemployable and justified the TDIU award.  The same rating 
decision had assigned an increased, 70 percent evaluation for 
PTSD, and the increased evaluation and TDIU were made effective 
the same day.

A review of the June 1991 rating decision and accompanying 
notification letter, as well a consideration of the evaluation 
criteria applicable at the time, make is extraordinarily clear 
that the finding of TDIU was based on a combination of service-
connected disabilities, and not solely on PTSD.  TDIU, in this 
case, does not represent a single disability meeting the 
threshold entitlement criteria for SMC based on statutory 
housebound.

The June 1991 rating decision assigned a schedular 70 percent 
evaluation for PTSD, finding it caused "severe social and 
industrial impairment."  The evaluation criteria in effect at 
that time provided that a 100 percent schedular evaluation was 
assigned where a Veteran was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (holding that each listed criterion for a 100 percent 
evaluation was an independent basis for a grant of total 
disability).  

In assigning the 70 percent evaluation for "severe impairment," 
VA explicitly rejected the idea that PTSD alone rendered the 
Veteran unemployable.  If that were found to be true, a schedular 
100 percent evaluation would have been assigned.  

Moreover, the rating decision stated "it is held that the 
Veteran's [service connected] disabilities render him 
unemployable." (Emphasis added.)  The notification letter, upon 
informing the Veteran that he was found to be unemployable as of 
December 1987, immediately detailed for him the schedular 
evaluations assigned for all of his service-connected 
disabilities, and repeated that his disabilities, plural, 
supported this finding.  

Even more telling is the June 1997 rating decision which granted 
an earlier effective date of March 25, 1983, for entitlement to 
TDIU.  The Court incorrectly asserted that the Board had granted 
the earlier effective date in a 1987 decision; the Board, in 
fact, only found that a 1983 RO decision had not become final.  
The RO, as a consequence of that determination, found that the 
Veteran had continuously prosecuted his TDIU claim since March 
1983, and that he was factually entitled to the benefit.  

In that decision, the RO specifically found that in order meet 
the basic schedular entitlement TDIU (that is, a single 
disability rated at least 60 percent disabling or multiple 
disabilities rated at least 70 percent combined, with a single 
disability rated at least 40 percent pursuant to 38 C.F.R. 
§ 4.16), the evaluations for PTSD and the service connected 
shrapnel wounds had to be combined and considered as a "single 
disability," as they were all "incurred in action."  38 C.F.R. 
§ 4.16(a).  A more clear and unmistakable statement that the 
Veteran is not unemployable due to PTSD alone cannot be imagined.  

The record is excruciatingly clear that the Veteran's 
unemployability is based upon the combined impact of PTSD and the 
residuals of his multiple shrapnel wounds.  There is no "single 
disability" responsible for his total evaluation at any point in 
the extensive history of the Veteran's compensation entitlement.  
As a matter of law, therefore, the Veteran is not eligible for 
SMC housebound on a statutory basis.  Assuming that there are 
sufficient additional disabilities to warrant an independent 
combined 60 percent evaluation (and scars alone would currently 
combine to 80 percent when the bilateral factor is considered), 
no single disability rated totally disabling on any basis exists.

Service Connection for Chronic Pain Syndrome

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as 
describing symptoms or relating a contemporaneous medical 
diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

VA treatment records document the Veteran's regular and highly 
credible reports of ongoing musculoskeletal pain.  VA examiners 
and his treating physicians all make note of his subjective 
reports of pain, and all relate those complaints to his physical 
injuries.  Repeatedly, doctors have stated that his chronic pain 
is due to his wounds from Vietnam.  

Moreover, the Veteran is competent, even as a layperson, to 
describe the pain he experiences and to identify its location on 
his body.  He has associated his complaints with the shrapnel 
wounds he sustained over his limbs and torso.  There is no 
generalized, systemic condition manifested by pain; one doctor 
once refers to a pain "syndrome" in January 2001, but at all 
other times merely discusses the problem as chronic pain due to 
wounds.  

The Veteran himself has not alleged a generalized condition; he 
instead argues that he has constant chronic pain as a residual of 
his wounds.  The Board notes that the March 2006 decision 
incorrectly stated that a January 2003 examiner had diagnosed a 
chronic pain syndrome.  The examiner in fact stated only that the 
Veteran had "chronic pain related to [his service connected] 
injuries."

The evidence of record is equally clear that there is no 
psychological element to his complaints of pain.  At a February 
2003 VA mental disorders examination, the examiner noted that 
while psychological factors could possibly affect physical 
conditions, including a pain disorder, there was no support for 
such a finding in the Veteran's case.  The Veteran's use of 
medications was appropriate, and there were no abnormal pain 
behaviors.  The examiner was in fact "impressed" with the 
degree of activity the Veteran maintained within the limits 
imposed by his pain.  The pain was a psychological stressor, but 
not vice versa.

In this case, the pain is merely a symptom of the Veteran's 
multiple service connected wounds, both of the muscle and in the 
form of scars.  There is no diagnosis of a syndrome or systemic 
condition manifested by pain.  The Court has held that pain alone 
without a diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Regardless of the Veteran's theory of entitlement, whether direct 
or secondary, service connection is not available.

Further, even assuming arguendo that a pain syndrome is actually 
diagnosed, this symptom is already contemplated in the assignment 
of disability evaluations for the muscle injuries and scars.  
Pain is a listed cardinal sign to be weighed in determining the 
severity of each muscle injury.  38 C.F.R. § 4.56.  The Veteran's 
scars are assigned compensable evaluations based upon findings 
that they are "tender and painful."  38 C.F.R. § 4.118, DC 7804 
(in effect prior to October 23, 2008).  To assign an additional, 
separate evaluation for pain would be to compensate the Veteran 
twice for the same disability manifestations; such pyramiding is 
specifically prohibited.  38 C.F.R. § 4.14.

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
Proper notice should inform a veteran of the elements of his 
claim, the evidence and information required to substantiate the 
claim, and the respective responsibilities of VA and the Veteran 
in obtaining such.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In claims for service connection, notice of VA policies and 
procedures with respect to assignment of effective dates and 
disability evaluations is also required.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Ideally, such notification should take 
place prior to the initial adjudication of the claim, but 
subsequent notice, followed by readjudication of the claim in a 
statement of the case or supplemental statement of the case is 
sufficient.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006)

Here, no formal notice was provided with respect to the claim for 
SMC, as the RO determined that the law, and not the undisputed 
facts, was determinative, and hence the duty to notify did not 
apply.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  A January 
2003 letter did address the claim of service connection for a 
chronic pain syndrome, but this letter included only information 
on a claim of secondary service connection.  It did not, 
therefore, fully address all elements of the claim.

The Veteran has not alleged, and the record does not reflect, any 
prejudice from the deficient notice, however.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

In addition, the evidence and information of record amply 
demonstrates that the Veteran and his accredited representative 
are intimately familiar with what is required to substantiate the 
claims.  Not only have they received multiple statements of the 
case and supplemental statements of the case notifying them of 
the applicable laws and regulations, in submitted evidence and 
argument, they have addressed those laws and regulations in 
detail, have related the evidence of record to such, and have 
discussed the responsibilities of VA and the Veteran in obtaining 
any additional evidence.  

This actual knowledge of the elements of proper notice serves to 
cure the defect in the content of the notice.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  

VA additionally has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

VA has here obtained service treatment records, as well as 
identified VA treatment records through June 2005.  Medical 
records relied on in support of the Veteran's award of Social 
Security Disability benefits are associated with the claims 
folder, and several relevant VA examinations have been provided.  
These examinations are adequate for rating purposes, as they 
discuss diagnoses related to chronic pain and possible etiologies 
for complaints, both physical and mental.  Rationales are offered 
for opinions expressed.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file 
and he has not contended otherwise.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and he is not prejudiced by a decision on the claim 
at this time.


ORDER

SMC based on statutory housebound status is denied.

Service connection for chronic pain syndrome is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims, and to ensure protection of 
his due process rights.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159, 
19.26.

Evaluation of Multiple Scars

The duty to assist includes providing a VA examination when 
necessary.  Necessity is, in part, determined by weighing whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Here, the most recent comprehensive examination of the Veteran's 
scars was in January 2003.  While a June 2005 examination 
confirmed some of the findings with regard to scars, no 
examination has been specifically scheduled since 2003 to 
individually identify and describe the manifestations of each 
scar.  The Board recognizes that scars would appear to be static 
in nature and unlikely to change over such an interval, but given 
the number of involved scars, the importance of their 
relationship to each other, and changes in the potentially 
applicable rating criteria, re-examination is deemed necessary.

Further, updated VA treatment records should be obtained to 
document any symptoms and complaints between the VA examinations.

 CUE in an August 1994 Rating Decision

In a March 2005 rating decision, the RO discussed the potential 
applicability of revision of a prior decision under the CUE 
provisions of 38 C.F.R. § 3.105(a).  In October 2005, the 
Veteran, filed a notice of disagreement (NOD) with that decision.  
As the Court noted in the November 2008 decision and order, no 
statement of the case (SOC) was subsequently issued on the CUE 
matter.  SOCs issued prior to the NOD refer to the absence of CUE 
in prior decisions, but no SOC in direct response to the 
Veteran's disagreement has been issued.  

When an NOD has been filed with regard to an issue, and an SOC 
has not been issued, the appropriate Board action is to remand 
the issue to the agency of original jurisdiction for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus the 
claim of CUE in an August 1994 RO decision is being remanded for 
issuance of an SOC and to give the Veteran the opportunity to 
complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Obtain updated VA treatment records from 
the VA medical center in Fort Harrison, 
Montana, and all associated clinics, as well 
as all other VA facilities identified by the 
Veteran or in the record.  The most recent VA 
records contained in the claims file appear 
to date from June 2005.

2.  Schedule the Veteran for an examination 
to assess residual scarring.  The examiner 
should carefully catalog each of the 
Veteran's scars of the right buttock, left 
buttock, right thigh, left forearm and wrist, 
left thigh, left lower leg (including the 
ankle and foot), right lower leg, right knee, 
left lateral chest wall, and left shoulder 
and axillary area.  

The dimensions of each scar should be 
provided as should the distances between 
scars.  The examiner should fully describe 
the physical appearance of each scar, relate 
objective findings regarding tenderness, and 
report the Veteran's subjective complaints 
regarding each scar.  The examiner should 
identify and comment on closely associated 
groups of multiple scars where appropriate.

3.  The Veteran should be provided a 
Statement of the Case which addresses the 
issue of CUE in the August 1994 rating 
decision assigning a December 1987 effective 
date for separate compensable evaluations of 
shell fragment wound residuals of the right 
knee and left shoulder/axillary area.  If, 
and only if, the appeal is perfected by a 
timely filed substantive appeal, this issue 
should be certified to the Board.

4.  Thereafter, review the claims file to 
ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  Then, 
readjudicate the claims on appeal.  

If any of the benefits sought remain denied, 
issue an SSOC and provide the Veteran and his 
representative an appropriate period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the Veteran unless he is notified. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


